Citation Nr: 0825797	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased  (compensable) disability rating 
for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1950 to October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In September 2004, the veteran filed a claim seeking service 
connection for asbestosis.  The veteran's claim was granted 
by the RO in March 2005.  
A noncompensable (zero percent) rating was assigned, 
effective September 28, 2004.  The veteran filed a Notice of 
Disagreement (NOD) as to the assigned rating in May 2005.  In 
January 2006, a decision review officer (DRO) performed a de 
novo review of the claim assigned a 30 percent disability 
rating from September 28, 2004, the date of the veteran's 
claim, and a noncompensable rating from March 1, 2005.  See 
Fenderson v. West, 12 et. App. 119 (1999) [where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period].  The veteran, through his 
representative, perfected this appeal by filing a VA Form 9 
in February 2006.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

A motion to advance this case on the Board's docket was 
granted in June 2008.  

In June 2008, the Board sent out a letter indicating that the 
veteran's substantive appeal had not been timely filed.  
However, upon review of the file and the July 28, 2008 
informal hearing presentation submitted by the veteran's very 
able representative, the Board finds that a timely VA Form 9 
was filed, as indicated above, in February 2006.  The Board 
regrets any confusion or delay caused by the letter.



FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
forced vital capacity (FVC) to be 81 to 84 percent of 
predicted value and the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO) to be 84 
percent of predicted value.

2.  The evidence does not show that the veteran's service-
connected asbestosis is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for the veteran's asbestosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6833 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased initial 
evaluation for his service-connected asbestosis, which is 
currently assigned a noncompensable disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated November 2004, in conjunction with his 
then pending, and later granted, claim of entitlement to 
service connection for asbestosis.  Although the 
aforementioned VCAA letter did not specifically include any 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating, once service connection is 
granted the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  The Board notes that the veteran did 
receive a VCAA notice letter specific to his increased rating 
claim dated January 2006, which informed him of what was 
required with respect to his claim of entitlement to an 
increased rating specifically, "the evidence must show that 
your service-connected condition has gotten worse."

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the November 2004 and January 
2006 VCAA letters.  Specifically, the veteran was informed 
that VA would assist him in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.

The November 2004 and January 2006 letters stated:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to use, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
originals.]

The November 2004 and January 2006 VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirement of 38 C.F.R. § 
3.159(b), in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination if VA determined it 
was necessary to make a decision on his claim.  [VA 
examinations were conducted in February 2005 and February 
2006].

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in the January 2006 SOC and SSOC's 
dated April 2006 and September 2007, following the issuance 
of the Dingess letter.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes service treatment records, as well as, VA and 
private treatment records.  Additionally, as indicated above, 
the veteran was afforded VA examinations in February 2005 and 
February 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  He has declined the option of a personal 
hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  



Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's asbestosis is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2007).  Diagnostic Code 6833 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case [asbestosis].  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 6833.  

Specific schedular criteria

Diagnostic Code 6833 is included under the General Rating 
Formula for Interstitial Lung Disease.

The General Rating Formula for Interstitial Lung Disease 
provides a 100 percent evaluation for Forced Vital Capacity 
(FVC) of less than 50 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; 
corpulmonale or pulmonary hypertension, or; where residuals 
require outpatient oxygen therapy.  

A 60 percent evaluation is warranted for FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  

A 30 percent evaluation is warranted for FVC of 65 to 74 
percent predicted, or; DLCO (SB) of 56 to 65 percent 
predicted.  

A ten percent evaluation is warranted for FVC of 75 to 80 
percent predicted, or; DLCO (SB) of 66 to 80 percent 
predicted.  See 38 C.F.R. § 4.97, General Rating Formula for 
Interstitial Lung Disease (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

For the reasons expressed immediately below, the Board finds 
that the veteran's asbestosis symptoms are consistent with 
the currently assigned noncompensable disability rating under 
Diagnostic Code 6833.

Mittleider concerns

The veteran's treatment history indicates that in addition to 
asbestosis, he is diagnosed with chronic obstructive 
pulmonary disease (COPD).  See, e.g., VA treatment records 
dated July 2004 and September 2006.  Notably, the February 
2005 VA examiner stated, "[t]he test results cannot 
determine whether the current lung condition is due to [the 
veteran's] diagnosis of asbestosis or COPD.  Therefore, I 
cannot resolve this issue without resorting to mere 
speculation."  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the veteran's respiratory symptomatology, and it 
appears that such a distinction is impossible as a practical 
matter.  Accordingly, the Board will not attempt to 
distinguish symptoms of the veteran's COPD from that of his 
service-connected asbestosis; all such will be ascribed to 
the service-connected disability.

Schedular rating

As was discussed above, in order for a 10 percent disability 
rating to be assigned, FVC must be 75 to 80 percent of 
predicted or DLCO (SB) must be 66 to 80 percent of predicted.  
See 38 C.F.R. § 4.97 (2007).  These criteria are disjunctive.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; Cf. Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  

Pulmonary function testing was conducted twice in February 
2006.  Testing performed on February 10, 2006 indicated FVC 
at 86 percent of predicted.  Testing performed on February 
17, 2006 demonstrated FVC at 81 percent and DLCO at 84 
percent.  

The February 2006 results were consistent with the results of 
pulmonary function testing conducted in February 2005 VA, 
which demonstrated FVC at 84 percent of predicted.  The 
February 2005 examiner noted "very mild small airway 
obstruction, otherwise normal spirometry."

The results of the VA pulmonary function testing from 
February 2005 and February 2006 thus support the currently 
assigned noncompensable disability rating.  There is no 
indication in any of the testing that FVC was 75 to 80 
percent predicted, or DLCO (SB) was 66 to 80 percent 
predicted     

There is no competent medical evidence which indicates that 
the veteran's symptoms currently warrant a higher rating 
under the schedular criteria.  
There is of record pulmonary function test results from July 
2004, before the veteran's claim for service connection was 
filed, which was indicative of a higher level of disability.  
This will be discussed in greater detail in the Fenderson 
discussion below.  However, there is nothing in the file 
after service connection was granted which indicates that a 
compensable disability rating should be assigned.   

The Board notes that the February 2006 VA examiner noted that 
the veteran "indicates he will become dyspneic with speaking 
as well as with dressing himself, especially putting on his 
shoes and socks."  The Board has no reason to doubt that the 
veteran experiences respiratory problems.  Indeed, if a 
disability did not exist service connection would not have 
been granted.  However, as explained above the schedular 
criteria are based on objective test results.    

In short, the medical evidence does not support an increased 
disability evaluation for the veteran's asbestosis under the 
pertinent criteria.  Accordingly, the Board finds that the 
veteran does not meet the criteria for an increased 
disability rating for his service-connected asbestosis.  

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As was noted in the Introduction, a 30 percent disability 
rating was initially assigned under Diagnostic Code 6833, 
effective September 28, 2004.  The assigned rating was 
decreased to a noncompensable disability rating effective 
March 1, 2005.  Therefore, the RO has already assigned staged 
ratings in the instant case.  

The Board will review the medical history on a de novo basis 
in order to determine whether staged ratings should be 
applied and, if so, what date or dates should be used.  The 
Board again observes, as it did in the VCAA discussion, that 
the veteran received Dingess notice via the March 2006 
letter.

As noted above, the effective date of service connection was 
September 28, 2004.  A 30 percent disability rating was 
assigned as of that date based on pulmonary function testing 
performed in July 2004.  That testing demonstrated FVC at 65 
percent of predicted post-bronchodilator.  [The Board notes 
that the supplementary information published with 
promulgation of the rating criteria indicates that post- 
bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodialation).]  
Accordingly, pursuant to Diagnostic Code 6833, the RO 
properly assigned a 30 percent rating as of the date of 
service connection.

As discussed above, pulmonary function testing in February 
2005 and thereafter has been consistent with the assignment 
of a noncompensable rating under Diagnostic Code 6833.  
Therefore, the RO properly assigned a noncompensable 
disability rating from March 1, 2005.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
back disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his representative expressly raised 
the matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
experienced interference with employment.  The Board notes 
that the veteran was hospitalized as a result of his 
respiratory condition in July 2004 and September 2004.  See, 
e.g., treatment records from Dr. H.D. dated July to September 
2004.  However, no evidence has been presented to indicate 
that he has required further hospitalizations for his 
service-connected asbestosis.  There is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's asbestosis presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran does not meet the criteria for a 
compensable disability rating for his service-connected 
asbestosis.  The benefits sought on appeal are therefore 
denied.




ORDER

Entitlement to an increased disability rating for service-
connected asbestosis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


